Citation Nr: 0604078	
Decision Date: 02/13/06    Archive Date: 02/22/06

DOCKET NO.  03-03 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

Entitlement to an increased rating for a right heel calcaneal 
spur with arthritis, currently rated as 20 percent disabling.  

Entitlement to service connection for low back disability on 
a secondary basis.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Johnson, Counsel






INTRODUCTION

The veteran served on active duty from February 1977 to June 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  

In this case, it is noted that in the June 2002 RO decision, 
service connection for numbness of the right foot was also 
denied.  The veteran filed a timely Notice of Disagreement on 
the issue in August 2002.  The RO issued a Statement of the 
Case in December 2002 which addressed the issue of 
entitlement to an increased evaluation for a right heel 
calcaneal spur with arthritis as well as the veteran's claim 
for service connection for right lateral foot.  However, in 
the veteran's February 2003 substantive appeal, as well as in 
subsequent statements, he limited his argument to the 
increased rating issue.  No additional argument pertaining to 
service connection for right foot numbness was submitted.  
Although the representative identified this service 
connection issue as an issue on appeal in an informal hearing 
presentation of January 2006, it appears that this was done 
because the issue had been certified for appellate 
consideration by the RO.  As explained above, it is clear 
that the veteran is not currently seeking appellate review 
with respect to the numbness issue.  The Board will limit its 
consideration accordingly.  

The Board also notes in the veteran's February 2003 
substantive appeal, he requested a Travel Board hearing; 
however, in a subsequent written statement, he canceled his 
request for the hearing.  The veteran was subsequently 
scheduled for a hearing before a Decision Review Officer at 
the RO in December 2003 which he also subsequently cancelled.  




REMAND

As an initial matter, the Board notes that the 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R. § 3.159 (2005) require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  The record reflects that the RO has sent the veteran 
letters intended to provide the required notice, but the 
letters are not adequate because they relate to the evidence 
and information required to substantiate a claim for service 
connection, rather than a claim for an increased rating for 
foot disability. 

The Board notes that the veteran was most recently afforded a 
VA examination to determine the severity of his right 
calcaneal spur with arthritis in January 2005.  At that 
examination, the veteran claimed that he was unable to stand 
on his heel or toes and unable to squat due to pain.  The 
examiner stated that the veteran had tenderness to palpation 
over the plantar heel area of the right foot, but the 
examiner did not provide an assessment of the functional 
impairment of the foot due to pain.  Consequently, the 
examination report is not adequate for rating purposes.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2005).  

Moreover, the Board notes that also of record are private 
medical records pertaining to the veteran's right foot.  A 
June 2005 private record notes that the veteran was treated 
for chronic persistent plantar fasciitis with heel spur and 
mid foot arthritis.  It was noted that the veteran needed to 
wear orthotic inserts due to his condition and was being 
considered for surgery on his foot.  An August 2005 private 
record notes that the veteran had such advanced mid foot 
arthritis that he required a mid foot fusion and probable 
sub-talar arthrodesis.  The report of the VA examination 
conducted in January 2005 does not reflect that the veteran 
was found to have plantar fasciitis or mid foot arthritis.  

In the opinion of the Board, the veteran should be afforded 
another VA examination to determine the nature and extent of 
the veteran's service-connected right foot disability, to 
include a determination of whether plantar fasciitis and mid 
foot arthritis are related to the service-connected 
disability of the heel.  

Finally, the Board notes that in June 2003 the veteran 
submitted a notice of disagreement with the May 2003 rating 
decision denying service connection for low back disability 
as secondary to the service-connected disability of the right 
foot.  The RO has not provided the veteran with a statement 
of the case in response to this notice of disagreement.  
Because the notice of disagreement placed the issue in 
appellate status, the matter must be remanded for the 
originating agency to issue a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

In light of these circumstances, the case is REMANDED to the 
RO or the Appeals Management Center (AMC) for the following:

1.  The RO or the AMC should issue a 
statement of the case to the veteran on 
the issue of entitlement to service 
connection for a low back disability, 
claimed as secondary to the service-
connected right heel calcaneal spur 
disability, and inform him of the 
requirements to perfect an appeal with 
respect to this matter.  

2.  The RO or the AMC should send the 
veteran a letter providing the notice 
required under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), to include notice 
that he should submit any pertinent 
evidence in his possession, not already 
of record, and identifying information 
and any authorization necessary for any 
health care providers who may possess 
records, not already of record, 
pertaining to treatment or evaluation of 
his right foot during the period of this 
claim.  

3.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unable to obtain any pertinent 
evidence, it should so inform the veteran 
and his representative and request them 
to provide the outstanding evidence.  

4.  Then, the RO should arrange for the 
veteran to be afforded a VA examination 
by a physician with appropriate expertise 
to determine the current severity of his 
service-connected right heel calcaneal 
spur with arthritis.  The claims folders 
must be made available to and be reviewed 
by the examiner.

Any indicated studies should be 
performed.

The examiner should identify all 
currently present disorders of the 
veteran's right foot.  If the veteran has 
found to have any disorders other than a 
calcaneal spur with arthritis, the 
examiner should provide an opinion with 
respect to each such disorder as to 
whether it is etiologically related to 
service or the service-connected 
disability, to include whether it was 
chronically worsened by the service-
connected disability.

The examiner should identify all symptoms 
and functional impairment associated with 
the service-connected disability.  To the 
extent possible, the manifestations of 
any non service-connected disorders 
should be distinguished from those of the 
service-connected disability.

The physician should be requested to 
identify any objective evidence of pain, 
assess the extent of any pain, and 
identify any functional impairment 
resulting from such pain.  

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  If this is not feasible, the 
examiner should so state.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  

The examiner should also provide an 
opinion concerning the impact of the 
service-connected disability on the 
veteran's ability to work.

The rationale for all opinions expressed 
should also be provided.  

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the issue of entitlement to 
an increased evaluation for right foot 
disability based on a de novo review of 
the record.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The veteran need take no action 
until he is otherwise notified, but he has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  
 
 
 
 

